Upon a requisition from the Governor of California the Governor of this state issued his executive warrant directing that relators be arrested and delivered to M. H. Ledbetter and Marie E. Dinuzzo to be returned to the state of California where relators were under indictment for "child stealing" which is a felony in the demanding state. Relators sought release by habeas corpus proceeding and upon a hearing before the Hon. Henry S. Bishop, Judge of the 47th Judicial District of Texas, they were remanded in obedience to the executive warrant. From this order they appeal.
We are not favored with a brief from relators apprising us upon what contentions they resist removal from Texas to California. The executive warrant from the Governor of this state appears regular in all particulars and is prima facie evidence that relators should be returned to the demanding state. (Ex parte Hall, 104 Tex.Crim. R., 284 S.W. 550 and authorities therein cited.) Relators do not show that the executive writ for their removal was wrongfully issued. They seem to have made an effort to show that they were not guilty of the offense charged against them in California. The guilt or innocence of one accused of crime in a demanding state will not be tried in the forum of the asylum state. Ex parte Mendell,92 Tex. Crim. 321, 244 S.W. 146; Ex parte Hancock, 75 Tex. Crim. 71,170 S.W. 145.
The judgment is affirmed.
Affirmed.